RICKHOFF, Justice,
concurring.
I concur in the majority opinion, but write separately to bring to light an appointment system that seems to attract lawyers with marginal competence and a standard of review that insulates these lawyers’ mistakes from review.
Once a lawyer passes the bar and is sworn in, he or she is empowered to defend any case to which he or she is as*195signed. I do not share the view that a lawyer should be presumed competent merely because he or she holds a license. In this case, the indigent defendant was appointed a lawyer who had never conducted a jury trial of any kind or any felony criminal trial. Although the lawyer made some mistakes, he did an admirable job considering his lack of experience. Recently, however, and with increasing frequency, we have seen records clearly demonstrating ineffectiveness of counsel. See, e.g., Mitchell v. State, 974 S.W.2d 161 (Tex.App.-San Antonio 1998), vacated & remanded, 989 S.W.2d 747 (Tex.Crim.App.1999). While this is a topic thoroughly studied by the bar, I believe the legislature should consider the issue as well. At the appellate-court level, there is little we can do to ensure effective assistance at trial. We do not have the authority to appoint counsel, and our review of a lawyer’s performance at trial is severely circumscribed by the Strickland standard, which effectively insulates lawyers’ errors from appellate review. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).